Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-2 and 4-6 are indicated to be allowable as the closet prior art by Dobler (Pub. No.: US 2007/0182529 A1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “a coordinate system is defined by the somatic nervous system activity and the autonomic nervous system activity, a balance zone previously set so as to include part of a balance line on which a ratio between the somatic nervous system activity and the autonomic nervous system activity is constant is provided in the coordinate system, and the psychosomatic state controller is configured such that when the somatic nervous system activity and the autonomic nervous system activity are present inside the balance zone, the psychosomatic state controller causes the somatic nervous system activity controller and the autonomic nervous system activity controller to operate such that the somatic nervous system activity and the autonomic nervous system activity shift to the same side with respect to increase and decrease, and when the somatic nervous system activity and the autonomic nervous system activity are present outside the balance zone, the psychosomatic state controller causes the somatic nervous system activity controller and/or the autonomic nervous system activity controller to operate such that the somatic nervous system activity and the autonomic nervous system activity shift to enter the balance zone.” as recited in claim 1 are allowable subject matter. The various claimed limitations mentioned in the claims are not . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHEN Y WU/Primary Examiner, Art Unit 2685